Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 27th, 2022 has been entered. Claims 6, 13-15, 18, and 20-21 have been amended as requested, without addition of new matter. Also, claims 1-5 have been cancelled and the subject matter of claims 1 and 4-5 have been copied and pasted exactly to claim 6, Overall, applicant’s amendments to the Abstract and Claims have overcome objections, 35 USC 112(b), and 35 USC 102 and 103 rejections previously set forth in the Non-Final Office Action mailed 04/27/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/362098  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 has been considered by the examiner.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Glennon Troublefield, attorney of record, at 973-994-1700x547 on 8/11/2022.
The application has been amended as follows:
In the specification in page 12, line 29, “as best see” is rephrased to read --as best seen--.
In the specification in page 22, line 20, “joined pad” is rephrased to read --joined to pad--.
In the specification in page 25, line 24, “that joined to” is rephrased to read --that are joined to--.
In claim 6, line 15, “said first adjustable member” is rephrased to --said first adjustable mechanism--.
In claim 6, line 16, “said second adjustable member” is rephrased to --said second adjustable mechanism--.
In claim 6, lines 22-23 and 25, “said neck engagement member” is rephrased to read --said spring loaded neck engagement member--.
In claim 13, line 5, “joined” should read --are joined--
In claim 13, lines 5-6, “rear base that is curved relative to a shoulder and a neck area” should read --rear base that is shaped and dimensioned to be curved relative to a shoulder and a neck area--
In claim 13, line 16, “form” should read --from--
In claim 13, line 18, “a first pad to configured to engage” should read --a first pad configured to engage--.
In claim 13, line 20, “positon” is rephrased to --position--.
In claim 17, line 8 “check area of the body” should read --cheek area of the body--.
In claim 19, line 2, “can moves” is rephrased to --moves--. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The amendments to claims 6 and 13 are persuasive and overcome previous claim objection and 35 USC 102 and 103 rejections.
Claim 6 has been amended to include all of canceled claims 1 and 4-5. The closest relied upon prior art of record is Dellanno (U.S. Patent Pub. No. 20090149788). Dellano discloses an adjustable collar 10 (Paragraph 32, 37, and Figures 1-2, forward head position correction collar 10 comprises a first assembly with shoulder pads 12,28, second assembly with chin-mastoid piece 14, first and second adjustment assemblies 23,26,18 for connecting first assembly 12 to second assembly 14, and a fulcrum assembly 24) comprising: a support structure 12,28 having a member 12,28 that is shaped and dimensioned to wrap around and configured to engage at least a portion of an upper area of a body of a wearer (Figure 2, shoulder collar assembly 12 and strap 28 wrap around shoulder and neck; This is an equivalent structure as defined by the 35 USC 112f analysis in the Final Rejection mailed 04/27/2022); an adjustable structure 18,23,26 connected to said support structure 12,28 adapted thereto for predetermined step-wise and progressive incremental movement along a line parallel to a longitudinal Z-axis (Paragraphs 32-33, 37, and Figures 1-2, rotating release means 23, rods 26, and chin-mastoid piece support bracket 18 positioned on left and right sides of a wearer. The track 20 and pinion gear 36 allows horizontal Z-axis and vertical Y-axis component movement of the chin-mastoid piece 14 relative to the shoulder collar assembly 12, such that a combination of vertical points of the rod 26 on the track 20 move along a line parallel to a longitudinal Z-axis during incremental horizontal positional movements. The horizontal component of motion is parallel to the Z-axis, and provides a movement of points of the rod 26 on the track 20 to be parallel to the Z-axis.) of said support structure 12,28, said adjustable structure 18,23,26 having a first adjustable mechanism 20,36 (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 attached to a side of chin-mastoid piece 14, engaging a side portion of a head of a wearer, allows adjustable movement of the side of chin-mastoid piece 14 relative to the shoulder collar assembly 12 to correct forward head translation; This is an equivalent structure as defined by the 112f analysis in the Final Rejection mailed 04/27/2022) configured to engage a portion of a head of the wearer and a second adjustable mechanism 20,36 (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 attached to a side of chin-mastoid piece 14, engaging a side portion of a head of a wearer, allows adjustable movement of the side of chin-mastoid piece 14 relative to the shoulder collar assembly 12 to correct forward head translation; This is an equivalent structure as defined by the 112f analysis in the Final Rejection mailed 04/27/2022) configured to engage another portion of said head of the wearer, whereby a position of the adjustable structure 18,23,26 is adjustable relative to said support structure 12,28 to cause the head of the wearer to translate to an anatomically desired position to correct forward head translation, a chin rest 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) having a first and second side (Figures 1-2, anteriorly positioned right and left sides of chin-mastoid piece 14), a translation correction assembly 24 (Dellano, Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction; This is an equivalent structure as defined by the 35 USC 112f analysis in the Final Rejection mailed 04/27/2022) having a rotatable adjustment knob 50 (Dellano, Paragraph 42 and Figure 17, adjustable threaded member 50 is construed as having a knobbed head) that is operatively secured to a spring loaded neck engagement member 39 (Dellano, Paragraph 42, adjustable threaded member 50 is secured within half nut 47 and retained by the tension or compression of spring 48 with button 46 such that the threaded member 50 is loaded by the spring 48 with button 46 to push against the pads 39 which displaces a portion of a neck of a wearer in a negative z-axis direction; This is an equivalent structure as defined by the 35 USC 112f analysis in the Final Rejection mailed 04/27/2022) to engage and displace a portion of a neck of the wearer in a negative Z-axis direction to correct forward head translation, said neck engagement member 39 (Paragraphs 42-43 and Figure 15, The multiple threaded members 50 and pads 39 aligned in a vertical Y-axis are able to be selectively adjusted such that one of the pads 39 in the vertical Y-axis are moved in a Z-axis to apply incremental corrective force thereby returning a curvature of a spine) to apply incremental corrective forces against the neck to translate the head in a Y-axis and negative Z-axis direction thereby returning a curvature of a cervical spine to a therapeutically desired condition.
Rice University (Rice University students create better cervical collar, 04/09/2012, https://www.youtube.com/watch?v=J8wnuXQTm-k&feature=emb_logo) teaches (Video 1:15-1:30; Figure 1) an adjustable collar (see Modified Figure 1 above, adjustable collar comprises chest member, adjustable cheek member, and adjustable chin member) wherein the first side (see Modified Figure 1 above, first side of chin rest 4 connected to chin strap) of said chin rest 4 is adjustably joined (see Modified Figure 1 above, arm with chin strap allows adjustability of chin rest 4 relative to first cheek pad 5 and first adjustable mechanism 1) to said first adjustable mechanism 1 (see Modified Figure 1 below, horizontal, angular, and lateral height adjustment via track and wing nut assembly 1; This is an equivalent structure that provides the function as defined by the 112f analysis in the Final Rejection mailed 04/27/2022) and the second side (see Modified Figure 1 above, second side of chin rest 4 connected to chin strap) of said chin rest 4 is adjustably joined (see Modified Figure 1 above, arm with chin strap allows adjustability of chin rest 4 relative to second cheek pad 6 and second adjustable mechanism 2) to said second adjustable mechanism 2 (see Modified Figure 1 below, horizontal, angular, and lateral height adjustment via track and wing nut assembly 2; This is an equivalent structure that provides the function as defined by the 112f analysis in the Final Rejection mailed 04/27/2022).
Hardcastle et al. (U.S. Patent Pub. No. 20150245940) teaches (Paragraphs 96-98; Figures 1, 5) wherein the first engagement member 27 (Paragraph 96 and Figure 1, left rest member 27) is pivotally joined to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) said first adjustment assembly 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position; This is an equivalent structure as defined by the 35 USC 112f analysis in the Final Rejection mailed 04/27/2022) and the second engagement member 27 (Paragraph 96 and Figure 1, right rest member 27) is pivotally joined to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) said second adjustable mechanism 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position; This is an equivalent structure as defined by the 35 USC 112f analysis in the Final Rejection mailed 04/27/2022). 
Neither Dellano nor the prior art of record teach or render obvious that “the translation correction assembly includes a pair of guide posts having proximal ends attached to said neck engagement member and distal ends joined to a plate that limits movement of said rotatable adjustment knob toward and away from said support structure”, in combination with the other recited elements of claim 6. 
Claim 6 has been further amended and overcomes a previously stated claim objection.
Claim 13 has been further amended and overcomes previously stated claim objections. The most relevant prior art of record, Dellano, discloses an adjustable collar 10 (Paragraph 32, 37, and Figures 1-2, forward head position correction collar 10 comprises a first assembly with shoulder pads 12,28, second assembly with chin-mastoid piece 14, first and second adjustment assemblies 23,26,18 for connecting first assembly 12 to second assembly 14, and a fulcrum assembly 24), comprising: a support structure 12,28 having a shoulder pad 12 with at least one edge and a surface that are anatomically shaped and dimensioned to wrap around a portion of a body of a wearer (Paragraph 32, edge and surface of shoulder collar assembly 12 wraps around upper body of a user), wherein said shoulder pads 28 are joined at a proximal end to a rear base 12 that is curved relative to a shoulder and a neck area of the body of the wearer (Paragraph 32 and Figure 1, left and right proximal ends of shoulder collar assembly 12 connected to straps 28 at a rear which is curved relative to shoulder and neck); an adjustable structure 18,23,26 connected to said support structure 12,28 for predetermined incremental movement thereto (Paragraphs 32-33, 37, and Figures 1-2, rotating release means 23, rods 26, and chin-mastoid piece support bracket 18 positioned on left and right sides of a wearer. The track 20 and pinion gear 36 allows horizontal Z-axis and vertical Y-axis movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12, such that a combination of vertical points between ends of the rod 26 move along a line parallel to a longitudinal Z-axis during stepwise incremental horizontal positional movements; This is an equivalent structure providing the function as defined by the 35 USC 112f analysis above), said adjustable structure 18,23,26  having a first rack and pinion mechanism 20,36 on which is mounted a first adjustment structure 18 and having a second rack and pinion mechanism 20,36 on which is mounted a second adjustment structure 18, wherein said first rack and pinion mechanism 20,36 includes a first rotatable knob 36 that enables said first adjustment structure 18 to move relative to a longitudinal axis of said support structure from a first condition to a second condition in stepwise incremental fashion and wherein said second rack and pinion mechanism 20,36 has a second rotatable knob 36 that enables said second adjustment structure 18 to move relative to said longitudinal axis form a first condition to a second condition in step-wise incremental fashion; a support rest 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) configured to engage a mandible area of the head of the wearer; and an adjustable displacement mechanism 24 (Dellano, Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction; This is an equivalent structure as defined by the 35 USC 112f analysis above) having a support base (Figure 1, base portion of rear lordosis correction assembly 24 connected with strap 28) that is joined to the rear base 28 of said support structure 12,28 and a plunger assembly 44 (Paragraph 42 and Figure 17, adjustable advancing means 44 with threaded member 50 adapted to displace individual neck engaging pads 39 along Z-axis for translating head) having a neck engagement member 39 that are operatively joined to a rotatable knob 50 that is adapted to displace said neck engagement member 39 relative to a Z-axis of said support structure 12,28, whereby operating said rotatable knob 50 will displace said neck engagement member 39 in a direction along a line parallel to the Z-axis to apply pressure against the neck area of the body of the wearer to translate the head of the wearer to a predetermined desired condition.
Heinz et al. (US Patent Pub. No. 20050113728) teaches wherein said shoulder pads 12 (Paragraph 35 and Figure 1, shoulder pad 12 with free elongates ends 30 are opposed arms with opening in between) have free ends 30 which define a pair of opposed arms 30; the distance intermediate said free ends 30 of said pair of opposed arms 30 form an opening having a given size.
Rice teaches a first pad 5 (see Modified Figure 1 above, first cheek pad 5 engages zygomatic area) configured to engage a portion of a first zygomatic area of a head of the wearer; a second pad 6 (see Modified Figure 1 above, second cheek pad 6 engages zygomatic area) configured to engage a portion of a second zygomatic area of the head of the wearer opposite to said first pad; said support rest 4 (see Modified Figure 1 above, sides of chin rest 4 joined to cheek pads 5,6 by chin strap) having a first side joined to said first pad 5 and having a second side joined to said second pad 6; said first pad 5 being attached to a first shaft (see Modified Figure 1 above, shaft is the upper towered track of the first adjustable mechanism 1 adjustably moved by wing nuts of both the upper and lower track in the first adjustable mechanism 1 for positioning the cheek pad 5) that is adapted to be adjustably moved to position said first pad 5 to a predetermined desired position relative to the first zygomatic area; said second pad 6 being attached to a second shaft (see Modified Figure 1 above, shaft is the upper towered track of the second adjustable mechanism 2 adjustably moved by wing nuts of both the upper and lower track in the second adjustable mechanism 2 for positioning the cheek pad 6) that is adapted to be adjustably moved to position said second pad 6 to a predetermined desired position relative to the second zygomatic area. 
Hardcastle teaches said first pad 27 (Paragraph 96 and Figure 1, left rest member 27 pivotally attached to strut 31 by ball and socket joint 34 with locking mechanism 35) being pivotally attached to a first shaft 31; said second pad 27 (Paragraph 96 and Figure 1, right rest member 27 pivotally attached to strut 31 by ball and socket joint 34 with locking mechanism 35) being pivotally attached to a second shaft 31.
Chao (U.S. Patent Pub. No. 20070270728) teaches said first pad 40 (Paragraph 15 and Figure 1, pad 40 attached to shaft 23 and adjustably moves telescopically within casing 2 for positioning pad 40 with respect to a cheek 1; This is an equivalent structure as defined by the 35 USC 112f analysis above) being attached to a first shaft 23 that is adapted to be adjustably and telescopingly moved within said first adjustment structure 21 to position said first pad 40 to a predetermined desired position relative to the first zygomatic area; said second pad 40 (Paragraph 15 and Figure 1, pad 40 attached to shaft 23 and adjustably moves telescopically within casing 2 for positioning pad 40 with respect to a cheek 1; This is an equivalent structure as defined by the 35 USC 112f analysis above) being attached to a second shaft 23 that is adapted to be adjustably and telescopingly moved within said second adjustment structure 21 to position said second pad 40 to a predetermined desired position relative to the second zygomatic area.
Rosenfeld (U.S. Patent No. 20100298748) teaches said support rest 203 (Paragraph 69 and Figure 2a, chin support piece 203 has slidably adjusted by sliding metal piece 202 within release and locking device 219,220) having a first side slidably joined and having a second side slidably joined 
Neither Dellano nor the prior art of record teach or render obvious that “a plunger assembly having a neck engagement member connected to a pair of spring loaded guide posts that are operatively joined to a rotatable knob”, in combination with the other recited elements of claim 13. 
Claim 14 has been amended and overcomes the previously stated 35 USC 112(b) rejection. 
Claim 15 has been amended and overcomes the previously stated claim objection. 
Claim 18 has been amended and overcomes the previously stated 35 USC 112(b) rejection. 
Claim 19 has been amended in an attempt to overcome the previously stated 35 USC 112(b) rejection; however, the Examiner’s amendment above overcomes the previously set forth rejection.
Claim 20 has been amended and overcomes the previously stated 35 USC 112(b) rejection. 
The amendments to the abstract of the specification have corrected the objections, and the examiners amendment above to the disclosure of the specification overcomes all disclosure objections.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786     

/MICHELLE J LEE/Primary Examiner, Art Unit 3786